Citation Nr: 1423627	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-41 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1978 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  That decision denied entitlement to service connection for bilateral hearing loss and tinnitus.

In June 2011 the Veteran was afforded a Travel Board hearing, the transcript of which has been associated with the claims file.  That same month, the Board granted the Veteran's appeal of service connection for tinnitus and remanded his hearing loss claim for additional development.  In May 2012, the Appeals Management Center (AMC) issued a supplemental statement of the case continuing the previous denial.  The Board is satisfied that there has been substantial compliance with the remand and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDING OF FACT

The competent and credible evidence is at least in equipoise as to whether the Veteran's current hearing loss disability is causally related to in-service noise exposure.





CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.
	
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including sensorineural hearing loss (an organic disease of the nervous system).  See Opinion of VA Under Secretary for Health, dated October 4, 1995.  Unless clearly attributable to intercurrent causes, presumptive service connection may be awarded if a listed chronic disease manifests itself and is identified as such either in service or within the specified presumptive period, and the Veteran presently has the same disease.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after separation is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.
In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for bilateral hearing loss as a result of exposure to hazardous noise during service.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was interior electrical specialist.  The Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (September 2, 2010).  According to the listing, an electrician has a moderate probability of in-service exposure to hazardous noise.  Thus, in-service noise exposure is conceded.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's service treatment records reflect normal hearing at service entrance in July 1978.  There are, however, numerous documented in-service complaints of hearing loss.  A July 1979 service treatment record (STR) indicated that the Veteran had experienced hearing loss for the previous six months.  An August 1979 STR reflects continued complaint of hearing loss and a referral for examination.  At separation in September 1979, the Veteran again complained of hearing loss, and his separation audiogram was indicative of some degree of a hearing shift.

In October 2009, the Veteran was afforded a VA audiological examination.  At that time, the Veteran reported in-service noise exposure from jet engines in hangars and on flight decks, where he worked as an electrician.  Following service, the Veteran worked as a heavy equipment operator for three years and reported always wearing ear protection.  The Veteran denied recreational noise exposure.  The Veteran's audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
45
40
LEFT
20
20
45
50
45

Speech recognition was 100 percent for each ear based on the Maryland CNC Test.

Based on this audiogram, the examiner diagnosed moderate bilateral high frequency sensorineural hearing loss.  The examiner was unable, however, to provide an etiological opinion without resort to mere speculation because the Veteran's claims file was not available for review.  In a November 2009 addendum opinion, the examiner opined that it was less likely as not that the Veteran's hearing loss was related to military noise exposure, "given [that his] hearing was within normal limits at the time of separation."  In support of her opinion, the examiner cited to an Institute of Medicine (IOM) report that found "no scientific support for delayed onset [hearing loss] weeks, months, or years after the exposure event[.]"

In his written contentions to the Board, as well as his testimony at the June 2011 Board hearing, the Veteran indicated that he had experienced hearing loss during and since service, and described having to look at a speaker to understand what was being said.  The Veteran reported that his duties during service exposed him to hazardous noise, including jet engines, emergency back-up generators, and other types of motors, without the benefit of ear protection.  In addition, the Veteran recounted that his hearing difficulty in service caused him to oversleep because he could not hear his alarm clock, and that his service personnel records should reflect that he was late on multiple occasions due to his inability to hear his alarm.  He described rigging his alarm to a fire alarm outside his barrack in order to help him wake up.  With regard to post-service noise exposure, the Veteran indicated that he usually wore hearing protection; however, he reported operating an earth mover without ear protection, but stated that he sat inside an air-conditioned closed cab, which acted as a sound barrier.

The Board notes that lay testimony is competent to establish the presence of observable symptomatology.  In this case, the Board finds that the Veteran is competent to report symptoms of hearing loss.  Moreover, the Board finds the Veteran credible.

In January 2012, the Board remanded for a new examination and opinion, as the previous examiner failed to discuss the threshold shifts experienced during service or account for the Veteran's multiple in-service complaints of hearing difficulty.  The Board also found that the examiner inappropriately relied on the Veteran's "normal" hearing at separation to support the negative opinion.  That same month, the Veteran underwent the examination, the results of which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
40
LEFT
20
25
45
45
45

Speech recognition was 96 percent for the right ear and 100 percent for the left ear based on the Maryland CNC Test.
With regard to etiology, the examiner opined that the Veteran's bilateral sensorineural hearing loss "was not likely . . . a result of military noise exposure."  As before, the examiner noted that the Veteran's "hearing was within normal limits at time of separation" and cited to the IOM report, which indicated "noise induced hearing loss occurs immediately."  Concerning the demonstrated threshold shifts, the examiner stated that review of the Veteran's STRs "indicated a significant shift in [left ear] hearing levels during military service; however, hearing levels remained within normal limits."  The examiner found "[n]o shift in thresholds for the right ear."

An addendum opinion was obtained in April 2012 after additional service treatment and personnel records were added to the claims folder.  The examiner's opinion, however, was unchanged.

As stated, entitlement to service connection requires competent evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.

Here, the first two elements have been met.  With regard to the final element-that of a nexus between the present disability and the in-service noise exposure-the January 2012 VA examiner opined that the Veteran's bilateral hearing loss disability was not likely related to his military service.

The Board is free to assess medical evidence and is not obligated to accept an examiner's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the Board accepts the diagnosis of bilateral hearing loss disability, but declines to accept the VA examiner's opinion regarding etiology. 

The examiner did not adequately address the Veteran's in-service complaints of hearing loss, did not give a rationale for finding that the Veteran's "significant shift in hearing" during service was of no consequence, and again relied upon "normal" hearing at separation.  As stated in the Board's remand, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley, 5 Vet. App. at 160 (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).  Additionally, although the examiner indicated that her opinion was based on a review of the claims file and interview of the Veteran, her rationale made no mention of the Veteran's complaints of hearing difficulty during service or the reported absence of any unprotected post-service noise exposure.  Finally, contrary to the Board's directives, there was no meaningful "discussion" with regard to the noted threshold shifts.  Consequently, the VA opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.

Consequently, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Weighing against the Veteran's claim is the January 2012 medical opinion indicating that the Veteran's bilateral hearing loss disability was not related to his noise exposure in active service.  That opinion, however, failed to consider all pertinent facts and did not provide a complete, thorough, and detailed rationale to support the conclusions made.  Weighing in favor of the Veteran's claim is his in-service exposure to hazardous noise and documented complaints of hearing difficulty, his credible statements describing a continuity of symptomatology after service separation, and the reported absence of any subsequent unprotected occupational or recreational noise exposure.

Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


